Citation Nr: 0503606	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 60 percent for seizure 
disorder.


REPRESENTATION

Appellant represented by:	Milton A. Hayman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, son, daughter-in-law, and friend


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
June 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2002, the veteran testified at a 
hearing at the RO before the undersigned.  In a December 2002 
decision, the Board restored the veteran's 60 percent 
schedular rating for his service-connected grand mal 
epilepsy, effective from February 1, 2000.  At that time, the 
Board remanded the veteran's claim of entitlement to a rating 
in excess of 60 percent for a seizure disorder to the RO for 
consideration.  

As noted in the introduction to the Board's December 2002 
decision, in an October 2001 letter to the RO, the veteran's 
attorney said that a physician indicated that the veteran 
"will never get better, continues unemployable and suffers 
with major Mal seizures."  The Board noted that, by this 
statement, the veteran might seek to raise a claim for a 
total rating based upon individual unemployability due upon 
service-connected disabilities (TDIU).  The Board referred 
the matter to the RO for clarification and consideration; 
however, it does not appear that the RO has yet considered 
this matter, so the Board again refers the matter of a claim 
for a TDIU to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims file reveals that, in December 2004, 
the Board received two medical records submitted by the 
veteran that include an October 2004 treatment record from 
A.S.C., M.D., the veteran's treating physician.  The new 
record addresses the veteran's seizure disorder and is, thus, 
pertinent to the claim on appeal.  This information has not 
been previously considered by the RO and the veteran did not 
provide a waiver of initial RO review.  Evidence received at 
the Board must be returned to the RO for initial 
consideration, unless the claimant waives his right to have 
the evidence initially considered by the RO.

Furthermore, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 (VCAA) regarding this matter.  Specifically, the VCAA 
letter sent to the veteran in June 2003 pertains to a claim 
for service connection for epilepsy and not the the claim for 
a rating in excess of 60 percent, the issue on appeal.  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1337 (Fed. Cir. 2003).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim for a rating in excess 
of 60 percent for epilepsy and inform him 
whether he or VA bears the burden of producing 
or obtaining that evidence or information, and 
of the appropriate time limitation within 
which to submit any evidence or information.

2.	Thereafter, the RO should readjudicate the 
veteran's claim for a rating in excess of 60 
percent for a seizure disorder.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations, not previously 
provided, considered pertinent to the issue 
currently on appeal since the August 2004 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




